         Case 1:20-cv-04883-DLC Document 38 Filed 02/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 NEW FORTUNE, INC.,                      :
                                         :
                          Plaintiff,     :               20cv4883 (DLC)
                                         :
                -v-                      :                    ORDER
                                         :
 APEX LOGISTICS INTERNATIONAL (CN) LTD., :
 and AEROFLOT AIRLINES,                  :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     An Opinion of January 29, 2021 dismissed the above-

captioned case in its entirety.         On February 11, the plaintiff

filed a motion for reconsideration pursuant to Federal Rule of

Civil Procedure 59(e) and Local Rule 6.3.          It is hereby

     ORDERED that the defendants shall file any opposition to

the motion for reconsideration by February 26, 2021.

     IT IS FURTHER ORDERED that the plaintiff shall file any

reply by March 5, 2021.



Dated:       New York, New York
             February 12, 2021
